Case 5:20-cv-00198-JPB-JPM Document 29 Filed 03/01/21 Page 1 of 6 PageID #: 246




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       Wheeling

  LAZARO QUINONES-CEDENO,

                        Plaintiff,

                v.                                          CIVIL ACTION NO. 5:20-CV-198
                                                            Judge Bailey

  M.B. ANTONELLI, et al.,

                        Defendants.

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         The above-styled matter came before this Court for consideration of the Report and

  Recommendation of United States Magistrate Judge James P. Mazzone [Doe. 24}. Pursuant

  to this Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for

  submission of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone

  filed his R&R on January25, 2021 ,wherein he recommends the Motion forConsideration to

  Orderan Injunction [Doe. 14] be denied. Forthe reasons thatfollow, this Courtwill adoptthe

  R&R.

                                       I. BACKGROUND

         On September 10, 2020, the pro se plaintiff, who is an inmate at FCI Hazelton in

  Bruceton Mills, West Virginia, filed the above-styled civil rights action pursuant to Bivens v.

  Six Unkown Agents of Federal Bureau of Narcotics, 403 U.S. 388(1971). See [Doe. 11.

  On October23, 2020, plaintiff filed a Motion for Consideration to Orderan Injunction [Doe. 14],




                                                 1
Case 5:20-cv-00198-JPB-JPM Document 29 Filed 03/01/21 Page 2 of 6 PageID #: 247




  wherein he seeks an Order barring the prison administration and staff from further harassment

  and retaliation against him for Thing complaints, grievances, and lawsuits. [Id.].

           Specifically, plaintiff alleges his Unit Manageracted rudelytoward him, refused access

  to the prison library typewriter, and threatened to break the typewriter and frame plaintiff for

  the damage. [Id.]. Additionally, plaintiff alleges that Warden Adams and Acting Unit Manager

  Rosenberger refused to complete plaintiffs financial affidavit in order to prevent him from

  forwarding the amended complaint in this mailer. [Id.].

                                    II. STANDARD OF REVIEW

           Pursuantto 28 U.S.C. § 636(b)(1 )(c), this Court is required to make a do novo review

  of those portions of the magistrate judge’s findings to which objection is made. However, the

  Court is not required to review, under a do novo or any other standard, the factual or legal

  conclusions of the magistrate judge as to those portions of the findings or recommendation

  to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). Nor is

  this Court required to conduct a do novo review when the party makes only “general and

  conclusory objections that do not direct the court to a specific error in the magistrate’s

  proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47(4th Cir.

  1982).

           In addition, failure to file timely objections constitutes a waiver of do novo review and

 the right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d

  1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

  Pro so filings must be liberally construed and held to a less stringent standard than those

 drafted by licensed attorneys, however, courts are not required to create objections where


                                                   2
Case 5:20-cv-00198-JPB-JPM Document 29 Filed 03/01/21 Page 3 of 6 PageID #: 248




  none exist. Haines v. Kerner, 404 U.S. 519,520(1972); Gordon v. Leeke, 574 F.2d 1147,

  1151 (4th Cir. 1971).

          Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

  days of receipt, pursuant to 28 U.S.C.    § 536(b)(1 ) and Rule 72(b)(2) of the Federal Rules of
  Civil Procedure. Plaintiff filed his Objections to the R&R [Doc. 26] on February 10, 2021.

  Accordingly, this Court will review the portions of the R&R to which objection was filed under

  a de novo standard of review. The remainder of the R&R will be reviewed for clear error.

                                          Ill. DISCUSSION

          The standard for granting injunctive relief was articulated bythe Supreme Court of the

  United States, which held in Winter v. Nat. Res. Def Council, inc., 555 U.S. 7, 20(2008),

  that:

          A plaintiff seeking a preliminary injunction must establish that he is likely to

          succeed on the merits, that he is likelyto suffer irreparable harm in the absence

          of preliminary relief, that the balance of equities tips in his favor, and that an

          injunction is in the public interest.

  As restated by the Fourth Circuit, when a plaintiff seeks the extraordinary remedy of a

  preliminary injunction:

          The plaintiff “need not establish a certainty of success, but must make a clear

          showing that he is likely to succeed at trial.” A plaintiff seeking a preliminary

          injunction must establish that (1) [he] is likelyto succeed on the merits, (2) [he]

          is likely to suffer irreparable harm in the absence of preliminary relief, (3) the



                                                  3
Case 5:20-cv-00198-JPB-JPM Document 29 Filed 03/01/21 Page 4 of 6 PageID #: 249




         balance of equities tips in [his] favor, and (4) an injunction is in the public

         interest.

  Int’l Refugee, 883 F.3d at 256 (citing WV Ass’n of Club Owners & Fraternal Sen’s., Inc.

  v. Musgrave, 553 F.3d 292, 298 (4th Cir. 2009) (citing Winter, 555             u.s.   at 7)). This

  standard becomes even more exacting when a plaintiff seeks a preliminary injunction that

  mandates action, as contrasted with the typical form of a preliminary injunction that merely

  preserves the status quo. See East Tenn. Natural Gas Co. v. Sage, 361 F.3d 808,828(4th

  Cir. 2004) (quoting Wetzel v. Edwards, 635 F.2d 283,286(4th Cir. 1980)). Forthe reasons

  articulated below, plaintiff cannot satisfy the four-part Winter test.

         A.      Success on the Merits

         First, plaintiff has not shown he is likely to succeed on the merits in regard to his § 1983

  claim. “To state a claim for relief in an action brought under § 1983’, [plaintiffsl must establish

  that theywere deprived of a right secured bythe Constitution or laws of the united States, and

  thatthe alleged deprivation was committed undercolorof state law.” Am. Mfrs. Mut. Ins. Co.

  v. Sullivan, 526 U.S. 40, 49—50 (1999); see also Thomas v. The Salvation Army S.

  Territory, 841 F.3d 632, 637 (2016).

         Here, plaintiff claims he has been subject to retaliation for complaining about his limited

  access to a typewriter at FCI Hazelton. See [Doc.    1]. However, he has failed to establish that
  he meets the three-part test to demonstrate a colorable retaliation claim. In Martin v. Duffy,



         ‘This Court notes that Bivens actions and § 1983 are both civil rights actions, and that
  Bivens actions regarding deprivation of civil rights are the federal counterpartto state actions
  authorized by42 U.S.C. § 1983.

                                                  4
Case 5:20-cv-00198-JPB-JPM Document 29 Filed 03/01/21 Page 5 of 6 PageID #: 250




  858 F.3d 239,249(4th Cir. 2017), cert denied, 138 S .Ct. 738(2018), the Fourth Circuit held

  that “a plaintiff must allege that (1) he engaged in protected First Amendment activity, (2) the

  defendant took some action that adversely affected [his] FirstAmendment rights, and (3) there

  was a causal relationship between his protected activity and the defendant’s conduct.” 858

  F.3d at 249 (quoting Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d

  474,499(4th Cir. 2005)). Plaintiff offers no meaningful argument in support of his position

  that limited access to a typewriter constitutes a colorable retaliation claim in either his Motion

  for Consideration to Order an Injunction [Doc. 14] or his Objections to the R&R [Doc. 28].

          B.      Irreparable Harm

          Similarly, plaintiff hasfailed to demonstrate that he is likelyto suffer irreparable harm

  in the absence of preliminary relief. Instead, plaintiff offers unsubstantiated, broad claims that

  he was retaliated against because he complained about typewriter access. See [Doc. 1].

  However, plaintiff offers no argument in supportthat he engaged in FirstAmendment activity,

  that defendantstook action that adversely affected his First Amendment rights, orthat there

  was a causal relationship between his protected activity and the defendant’s conduct. Further,

  plaintiff offers nothing evidencing he is likely to suffer irreparable harm in the absence of

  injunctive relief.

         C.      The Balance of Equities

         Plaintiff offers no substantiated evidence in his Motion forConsideration to Order an

  Injunction IDoc. 14] that the balance of equities tips in his favor.




                                                  5
Case 5:20-cv-00198-JPB-JPM Document 29 Filed 03/01/21 Page 6 of 6 PageID #: 251




          0.         The Public Interest

          Finally, plaintiff has offered no evidence supporting thatan injunction in this matter is

  in the public interest. In fact, he has raised no specific grounds which concern the public

  interest at all.

                                           IV. CONCLUSION

          Upon careful review of the above, it is the opinion of this Court that the Report and

  Recommendation [Doc. 24] should be, and is, hereby ORDERED ADOPTED for the

  reasons stated herein. Accordingly, the plaintiff’s objections [Doc. 28] are OVERRULED.

  Accordingly, plaintiffs Motion forConsideration to Orderan Injunction [Doc. 14] is DENIED.

  For the reasons stated above, the Motion to Appoint Counsel [Doc. 7] is DENIED. Further,

  plaintiff’s Motion for Leave to File Excess Pages [Doc. 27] is DENIED AS MOOT.

          It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to any counsel of record and to

  mail a copy to the pro se plaintiff.

         DATED: March 1,2021.




                                                                  BAILEY
                                                                  DISTRICT JU’




                                                 6
